t c memo united_states tax_court michael h johnson and patricia e johnson petitioners v commissioner of internal revenue respondent’ docket no filed date terry b bates brian j seery and robert a olson for petitioners steven m roth for respondent supplemental memorandum opinion vasquez judge this case is before the court on petitioners’ motion for reconsideration of findings and opinion on date and date the court issued its opinions t c memo and t c memo which we incorporate herein - - under rule motion for reconsideration and petitioners' motion to vacate decision under rule and vacate order dated date motion to vacate on date petitioners filed a motion for award of litigation and administrative costs and attorney's_fees associated with johnson v commissioner tcmemo_1998_448 attached to this motion was a net_worth schedule on date respondent filed an objection to petitioners' motion for award of litigation and administrative costs and attorney's_fees on date petitioners filed a motion for leave to file a reply to objection to motion for award of reasonable_litigation_costs motion to file reply on date respondent filed a notice of no objection on date the court granted petitioners’ motion to file reply and filed petitioners' reply to objection to motion for award of reasonable_litigation_costs reply attached to reply was a second net_worth schedule on date petitioners filed a statement of errata attached to the statement of errata was a third net_worth schedule on date the court issued an opinion johnson v commissioner tcmemo_1999_127 johnson ii in which we held ' unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue that petitioners were not entitled to an award of administrative and litigation costs and attorney's_fees we so held because petitioners failed to prove that they met the net_worth requirements of sec_7430 and therefore failed to establish that they were the prevailing_party see johnson v commissioner tcmemo_1999_127 on date petitioners filed their motion for reconsideration and motion to vacate on date respondent filed an objection to petitioners' motion for reconsideration and an objection to petitioners' motion to vacate respondent's objections on date petitioners filed a motion for permission to file a reply to respondent's objection to the motion for reconsideration motion to file reply anda motion for permission to file a reply to respondent's objection to the motion to vacate motion to file reply on date the court granted petitioners’ motion to file reply and motion to file reply and filed petitioners' replies to respondent's objections in petitioners' motion for reconsideration motion to vacate ’ and replies to respondent's objections petitioners argue that in johnson ii the court misread the case law and that petitioners’ motion for reconsideration and motion to vacate are virtually identical the only difference is that one asks for reconsideration and the other asks for the decision to be vacated - a taxpayer is not required to offer any evidence of net_worth when the commissioner objects to the taxpayer's affidavit and net_worth schedule petitioners also suggest that an evidentiary hearing is required reconsideration under rule permits us to correct manifest errors of fact or law or to allow newly discovered evidence to be introduced that could not have been introduced before the filing of an opinion even if the moving party had exercised due diligence see 827_f2d_246 amended per order 835_f2d_710 7th cir see also 237_f2d_277 7th cir affg tcmemo_1955_127 the granting of a motion for reconsideration rests within the discretion of the court and we shall not grant a motion for reconsideration unless the party seeking reconsideration shows unusual circumstances or substantial error see 95_tc_467 affd sub nom without published opinion stell v commissioner 999_f2d_544 9th cir 94_tc_570 87_tc_164 81_tc_949 haft trust v commissioner 62_tc_145 affd on this issue 510_f2d_43 n 1st cir reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new - - legal theories to reach the end result desired by the moving party see 110_tc_440 supplementing 110_tc_172 67_tc_643 supplementing 66_tc_710 in their motion for reconsideration and motion to vacate petitioners merely rehash arguments considered and rejected by the court in johnson ii when the court granted petitioners' motion to file reply instead of presenting evidence regarding their net_worth see 99_tc_335 94_tc_708 see also mccoy v commissioner tcmemo_1992_423 petitioners simply provided additional net_worth statements that drastically changed the amount claimed to be petitioners' net_worth ’ which gave the court reason to question each statement's veracity from a review of the record the court is still of the opinion that no evidentiary hearing is necessary pursuant to rule and that petitioners have failed to establish that they met the net_worth requirements of sec_7430 see rule a a motion for reasonable litigation or administrative costs ordinarily will be disposed of without a hearing emphasis added the first net_worth schedule claimed petitioners’ joint net_worth was dollar_figure the second net_worth schedule claimed petitioners' joint net_worth was dollar_figure and the third net_worth schedule claimed petitioners' joint net_worth was dollar_figure - - furthermore for the sake of completeness we note that even if we granted an evidentiary hearing and found that petitioners established that they met the net_worth requirements petitioners still would not be entitled to an award of administrative and litigation costs and attorney's_fees this is so because petitioners are not the prevailing_party for an additional reason respondent established that the position_of_the_united_states was substantially justified at both the administrative and litigation level see sec_7430 b the substantially justified standard is essentially a continuation of the prior law's reasonableness standard see 106_tc_76 a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law see 487_us_552 huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 swanson v commissioner supra pincite a position that merely has enough merit to avoid sanctions for frivolousness will not satisfy this standard see pierce v underwood supra pincite although the dispute in 487_us_552 arose under the provisions of the equal_access_to_justice_act baja u s c sec d the relevant provisions of the eaja are almost identical to the language of sec_7430 see 109_tc_227 n we therefore consider the holding in pierce v underwood supra to be applicable to the case before us see cozean v commissioner supra - the determination of reasonableness is based on all of the facts and circumstances surrounding the proceeding and the legal precedents relating to the case see 94_tc_685 a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion see pierce v underwood supra pincite a position is substantially justified in law if legal precedent substantially supports the commissioner's position given the facts available to the commissioner see coastal petroleum refiners inc v commissioner supra pincite determining the reasonableness of the commissioner's position and conduct requires considering what the commissioner knew at the time see 88_tc_1329 85_tc_927 the fact that the commissioner loses on the merits or concedes the case does not establish that a position was not substantially justified however it is a factor to be considered see 100_tc_457 affd in part and revd in part 43_f3d_172 5th cir respondent interviewed many people in order to determine what had actually transpired between petitioner michael h johnson mr johnson and officials from the city of lancaster --- - regarding the city of lancaster's condemnation of the property upon which mr johnson's auto dealerships were located the 23d street property at the initial interview of mr johnson by two revenue agents mr johnson told the revenue agents that the city of lancaster had condemned the 23d street property and that a school had been built on the property no school was built on the property the commissioner became aware of this fact sometime after the interview of mr johnson this misstatement by mr johnson reasonably raised respondent's suspicion as to whether the city of lancaster properly had condemned the 23d street property at the initial interview of two lancaster redevelopment agency lra officials steven dukett mr dukett and mark asturias mr asturias by respondent mr dukett and mr asturias told the revenue agents that the lra did not threaten mr johnson with condemnation of the 23d street property sometime after these initial interviews in sworn statements mr dukett and mr asturias changed their story and stated that they had threatened mr johnson with condemnation of the 23d street property respondent was left with the conflicting statements of mr dukett and mr asturias regarding whether mr johnson had in fact been threatened with condemnation of the 23d street property --- - respondent also interviewed members of the city counsel of lancaster lcc from the relevant time period henry hearns mr hearns a member of the lcc stated that the lcc had never discussed condemning the 23d street property and that the condemnation was made as a mere accommodation to mr johnson mr hearns also provided an affidavit to this effect other members of the lcc told respondent that the city of lancaster had threatened mr johnson with condemnation at this point respondent was left with more conflicting accounts regarding whether mr johnson had been threatened with condemnation of the 23d street property at trial the court had to determine the credibility of the witnesses and reconcile the conflicting documentary and testimonial evidence under the facts of this case the united_states was substantially justified at both the administrative and litigation level in positing that neither the lra nor the lcc had threatened mr johnson with condemnation of the 23d street property or if there had been a threat that mr johnson did not reasonably believe the threat because the lcc was providing the condemnation as a convenience to mr johnson -- - accordingly we shall deny petitioners' motion for reconsideration and deny petitioners' motion to vacate to reflect the foregoing an appropriate order will be issued
